Kenneth P. Dobson
OR Bar No.: 002435
Attorney at Law
324 S. Abernethy Street
Portland, Oregon 97239
Tel: (971) 717-6582
landlaw.oregon@gmail.com

James L. Davidson (to seek admission pro hac vice)
FL Bar No.: 723371
Greenwald Davidson Radbil PLLC
7601 N. Federal Hwy., Suite A-230
Boca Raton, FL 33487
Tel: (561) 826-5477
jdavidson@gdrlawfirm.com

Counsel for Plaintiff and the proposed class



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION

Kathleen Lawrence, on behalf of herself
                                    )
and others similarly situated,      )
                                    )
             Plaintiff,             )
                                    )                Civil Action No. 6:21-cv-819
v.                                  )
                                    )                Class Action Allegation Complaint
Credence Resource Management, LLC,  )
                                    )                Jury Trial Demanded
             Defendant.             )
____________________________________)

                                        Nature of Action

       1.      Kathleen Lawrence (“Plaintiff”) brings this class action under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Oregon

consumers whose private, debt-related information Credence Resource Management, LLC




                             Class Action Allegation Complaint - 1
(“Defendant”) disclosed to an unauthorized third party, in connection with the collection of

consumer debts.

        2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors,” which Congress found to have contributed “to the number of

personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” Id., § 1692(a).

        3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a

significant concern today. In fact, the CFPB receives more consumer complaints about debt

collection practices than about any other issue.”1

        4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

parties,” states:

        Except as provided in section 1692b of this title, without the prior consent of the
        consumer given directly to the debt collector, or the express permission of a court
        of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
        judicial remedy, a debt collector may not communicate, in connection with the
        collection of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor, the attorney
        of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).




1
        See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
Zinman,     &     Parham,     P.C.,  No.     14-15672    (9th    Cir.   Aug.    20,  2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited May 19, 2021).


                              Class Action Allegation Complaint - 2
       5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

manner in which a debt collector may communicate “with any person other than the consumer for

the purpose of acquiring location information.” 15 U.S.C. § 1692b.

       6.      Thus, the FDCPA broadly prohibits a debt collector from communicating with

anyone other than the consumer “in connection with the collection of any debt,” subject to several

carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b—

none of which applies here.

       7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

collectors, including Defendant, often communicate with third-party mail vendors in connection

with the collection of consumer debts, including by sending personal information regarding

consumers’ alleged debts to these third parties.

       8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

letter vendors.”2

       9.      These third-party mail vendors use information provided by debt collectors—such

as a consumer’s name and address, the name of a creditor to whom a debt is allegedly owed, the

name of the original creditor, and the amount of an alleged debt—to fashion, print, and mail letters,

or to send electronic communications, to consumers.

       10.     This unnecessary and illegal practice of communicating with third parties in

connection with the collection of consumer debts exposes private information regarding alleged

debts to third parties not exempted by the FDCPA.




2
        See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
practices-regulation-f#citation-749-p23396 at n. 749 (last visited May 19, 2021).


                              Class Action Allegation Complaint - 3
       11.     Upon information and belief, Defendant routinely communicates with and

provides, in connection with the collection of consumer debts, protected information regarding

consumer debts to third-party mail vendors in violation of the FDCPA.

       12.     Plaintiff therefore seeks relief for herself and on behalf of similarly situated Oregon

consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

by a third-party mail vendor.

                                              Parties

       13.     Plaintiff is a natural person who at all relevant times resided in Marion County,

Oregon.

       14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

to be owed or due, a creditor other than Defendant.

       15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

due, arise from a transaction in which the money, property, insurance, or services that are the

subject of the transaction were incurred primarily for personal, family, or household purposes—

namely, a medical bill (the “Debt”).

       16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       17.     Defendant is a limited liability company with its principal offices in Dallas, Texas.

       18.     Defendant is an entity that at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       19.     Upon information and belief, at the time Defendant attempted to collect the Debt

from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

the time that Defendant acquired it for collection.




                                Class Action Allegation Complaint - 4
        20.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        21.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

        22.     Defendant identified itself as a debt collector in its written communication to

Plaintiff.

                                      Jurisdiction and Venue

        23.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        24.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

of the events giving rise to Plaintiff’s claims occurred in this district, and as Defendant caused debt

collection correspondence to be sent to Plaintiff in this district.

                                         Factual Allegations

        25.     On or about April 26, 2021, Defendant caused a written communication to be sent

to Plaintiff in connection with the collection of the Debt.

        26.     A true and correct copy of the April 26, 2021 communication to Plaintiff is

attached, in redacted form, as Exhibit A.

        27.     The April 26, 2021 communication discloses the balance alleged to be owed. See

Exhibit A.

        28.     The April 26, 2021 communication identifies the creditor to whom Defendant

alleged the Debt was owed, as well as the account number. Id.

        29.     The April 26, 2021 communication identifies additional information regarding

Plaintiff and the Debt, including a reference number, and Plaintiff’s name and home address. Id.

        30.     The April 26, 2021 communication identifies Defendant as a debt collector. Id.




                               Class Action Allegation Complaint - 5
       31.     At the time of the April 26, 2021 communication, there was no judgment against

Plaintiff regarding the Debt.

       32.     Defendant did not send the April 26, 2021 communication.

       33.     Rather, Defendant, in connection with the collection of a debt, provided private

information regarding Plaintiff and the Debt, including Plaintiff’s name, home address, the amount

of the Debt, and other private details regarding the Debt, to a third-party mail vendor.

       34.     The return address on the April 26, 2021 communication does not match

Defendant’s address.

       35.     The return address on the April 26, 2021 communication includes a P.O. Box in

Southgate, Michigan that is associated with Renkim Corp. (“Renkim”), a third-party mail vendor.

       36.     Renkim maintains corporate offices in Southgate, Michigan and handles

“communications management of legal, tax, financial, and other mission-critical documents for

hundreds more clients in the credit, collection, healthcare, insurance, automotive, and utility

industries throughout North America.”3

       37.     Renkim states that it “has provided compliant, cost-effective print and electronic

document delivery services for over 30 years in the ARM Industry.”4

       38.     Plaintiff did not provide consent to Defendant to communicate or share any

information about the Debt with Renkim.

       39.     Plaintiff did not provide consent to Defendant to communicate or share any

information about the Debt with any third-party mail vendor.



3
       https://www.renkim.com/about/ (last visited May 20, 2021).
4
       https://www.renkim.com/industries-served/receivables-management/ (last visited May
20, 2021).



                                Class Action Allegation Complaint - 6
        40.    A third-party mail vendor printed the April 26, 2021 communication sent to

Plaintiff.

        41.    A third-party mail vendor mailed the April 26, 2021 communication to Plaintiff.

                                     Class Action Allegations

        42.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of:

        All persons (a) with an Oregon address, (b) to which Credence Resource
        Management, LLC sent, or caused to be sent, a written debt collection
        communication, (c) in connection with the collection of a consumer debt, (d) in the
        one year preceding the date of this complaint through the date of class certification,
        (e) that was prepared or mailed by a third-party vendor.

        43.    Excluded from the class is Defendant, its officers and directors, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendant has or had controlling interests.

        44.    The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

numerous that joinder of all members is impracticable.

        45.    The exact number of class members is unknown to Plaintiff at this time and can

only be determined through appropriate discovery.

        46.    The class is ascertainable because it is defined by reference to objective criteria.

        47.    In addition, upon information and belief, the names and addresses of all class

members can be identified through business records maintained by Defendant.

        48.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

the claims of the class members.

        49.    To be sure, Plaintiff’s claims and those of the class members originate from the

same practice utilized by Defendant—the communication with and sending of personal, private




                              Class Action Allegation Complaint - 7
information regarding alleged consumer debts to a third-party mail vendor—and Plaintiff thus

possesses the same interests and has suffered the same injuries as each class member.

          50.      Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately protect the

interests of the class members and has retained counsel experienced and competent in class action

litigation.

          51.      Plaintiff has no interests that are contrary to or in conflict with the class members

that she seeks to represent.

          52.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since, upon information and belief, joinder of all class members

is impracticable.

          53.      Furthermore, as the damages suffered by individual class members may be

relatively small, the expense and burden of individual litigation could make it impracticable for

the class members to individually redress the wrongs done to them.

          54.      There will be no unusual difficulty in the management of this action as a class

action.

          55.      Issues of law and fact common to the class members predominate over any

questions that may affect only individual class members, in that Defendant has acted on grounds

generally applicable to the class.

          56.      Among the issues of law and fact common to the class:

                a. Defendant’s violations of the FDCPA as Plaintiff alleges;

                b. whether Defendant is a debt collector as defined by the FDCPA;

                c. whether Defendant’s communications with third-party mail vendors in connection

                   with the collection of consumer debts violate the FDCPA;




                                 Class Action Allegation Complaint - 8
              d. the availability of declaratory relief;

              e. the availability of actual damages and statutory penalties; and

              f. the availability of attorneys’ fees and costs.

        57.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

without a full, fair, judicially supervised remedy.

     Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

        58.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 57 above.

        59.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

may not communicate, in connection with the collection of any debt, with any person other than

the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the

creditor, the attorney of the creditor, or the attorney of the debt collector.”

        60.      By communicating regarding the Debt, including by disclosing, among other

things, the existence of the Debt, the amount owed, and the alleged creditor, with a third-party

mail vendor, Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection &

Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

        61.      The harm Plaintiff suffered is particularized in that Defendant communicated with

a third-party vendor regarding the Debt.

        62.      And the violation of Plaintiff’s right not to have her private information shared with

third parties is a concrete injury sufficient to confer standing.

        63.      To be sure, the harm Plaintiff alleges here—disclosure of private information of a

personal, sensitive nature to third-party vendors—is precisely the type of abusive debt collection

practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a) (“Abusive debt




                                 Class Action Allegation Complaint - 9
collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.”) (emphasis added).

       64.      Additionally, by communicating with a third party in connection with the collection

of the Debt, Defendant harmed Plaintiff by invading her privacy. See, e.g., In re Facebook, Inc.

Internet Tracking Litig., 956 F.3d 589, 599 (9th Cir. 2020) (invasion of right to privacy sufficient

to confer standing).

       65.      That is, by communicating with a third party in connection with the collection of

the Debt, Defendant harmed Plaintiff by disclosing private facts about her and the Debt.

       WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

             a. Determining that this action is a proper class action under Rule 23 of the Federal

                Rules of Civil Procedure;

             b. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

             c. Awarding Plaintiff and the class members statutory damages pursuant to 15 U.S.C.

                § 1692k;

             d. Awarding the class members actual damages incurred, as applicable, pursuant to

                15 U.S.C. § 1692k;

             e. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                to Plaintiff and the class;

             f. Awarding Plaintiff and the class members their reasonable costs and attorneys’ fees

                incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k and

                Rule 23 of the Federal Rules of Civil Procedure;

             g. Awarding Plaintiff and the class members any pre-judgment and post-judgment

                interest as may be allowed under the law; and




                               Class Action Allegation Complaint - 10
            h. Awarding other and further relief as the Court may deem just and proper.

                                          Jury Demand

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.


Date: May 27, 2021                                   Respectfully submitted,


                                                     /s/ Kenneth P. Dobson
                                                     Kenneth P. Dobson
                                                     OR Bar No.: 002435
                                                     Attorney at Law
                                                     324 S. Abernethy Street
                                                     Portland, Oregon 97239
                                                     Tel: (971) 717-6582
                                                     landlaw.oregon@gmail.com

                                                     James L. Davidson (to seek admission pro
                                                     hac vice)
                                                     FL Bar No.: 723371
                                                     Greenwald Davidson Radbil PLLC
                                                     7601 N. Federal Hwy., Suite A-230
                                                     Boca Raton, FL 33487
                                                     Tel: (561) 826-5477
                                                     jdavidson@gdrlawfirm.com




                             Class Action Allegation Complaint - 11
